UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                          )
JERRY EARL TROUPE, JR.,                   )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      Civil Action No. 17-cv-00875 (TSC)
                                          )
ATTORNEY GENERAL                          )
OF THE UNITED STATES,                     )
                                          )
             Defendant.                   )
                                          )
                                          )


                              MEMORANDUM OPINION

       Plaintiff, appearing pro se, challenges the constitutionality of the Sex Offender

Registration and Notification Act (“SORNA”). Defendant has moved to dismiss for

lack of jurisdiction (ECF No. 13), and Plaintiff has moved to amend the complaint,

seeking to add new plaintiffs and new claims (ECF No. 20). For the reasons explained

below, Defendant’s motion will be GRANTED and Plaintiff’s motion will be DENIED. 1




1
     “A district court may deny a motion to amend a complaint as futile if the proposed
claim would not survive a motion to dismiss.” Hettinga v. United States, 677 F.3d 471,
480 (D.C. Cir. 2012). Such is the case here. Plaintiff and four other prisoners have sued
the Attorney General and five federal judges, challenging their rulings under the
Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq.
(See Compl. Caption and Compl. at 5-6, ECF No. 20). Not only is the RICO claim barred
by sovereign immunity, Norris v. Dep’t of Defense, No. 96-5326, 1997 WL 362495 (D.C.
Cir. May 5, 1997) (per curiam); Klayman v. Obama, 125 F. Supp. 3d 67, 79 (D.D.C. 2015)
(citing cases), but a complaint against a judge who has “done nothing more than [her or
his] duty” is “a meritless action,” Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C.
1994), cert. denied 513 U.S. 1150 (1995).
                                              1
       I. BACKGROUND

       In May 2010, Plaintiff was indicted in the Western District of Missouri on one

count of distributing child pornography, one count of receiving child pornography, and

one count of possessing child pornography. Troupe v. United States, No. 10-03038-01-

CR-S-ODS, 2014 WL 7330988, at *1 (W.D. Mo. Dec. 19, 2014). He pled guilty in

August 2011 to the count of receiving child pornography and was sentenced to 180

months’ imprisonment. Id. at *1-2. Plaintiff alleges that he “is required to comply with

42 U.S.C. §§ 16901 et seq.,” transferred to Title 34 of the U.S. Code effective Sept. 1,

2017. (Compl. ¶ 1). Although Plaintiff’s current release date is not until July 16, 2023,

https://www.bop.gov/inmateloc, he contends that the statute violates, among other

things, “his fundamental right to privacy” and “constitutes an ex post facto law.”

(Compl. ¶ 2) (emphasis in original). Plaintiff “demands judgment” in his favor,

asserting that the statute “misrepresents the social risk of non-violent, no-contact

offenders who are determined to be low risk for recidivism and subjugate[s] them to

punitive restrictions of a sex offender registry . . . and damages their ability to integrate

back into society.” (Compl. at 5).

       II. LEGAL STANDARD

       “Federal district courts are courts of limited jurisdiction. They possess only that

power authorized by Constitution and statute, which is not to be expanded by judicial

decree.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal

citations omitted). “Subject-matter jurisdiction can never be waived or forfeited”

because it “goes to the foundation of the court’s power to resolve a case.” Gonzalez v.


                                              2
Thaler, 565 U.S. 134,141 (2012); Doe ex rel. Fein v. District of Columbia, 93 F.3d 861,

871 (D.C. Cir. 1996). Before proceeding to the merits of a claim, a court must satisfy

itself that it has subject-matter jurisdiction to consider the claim. See Brown v. Jewell,

134 F. Supp. 3d 170, 176 (D.D.C. 2015) (courts “‘have an independent obligation to

determine whether subject-matter jurisdiction exists, even in the absence of a challenge

from any party’”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)).

       Federal courts are vested with the power of judicial review extending only to

“Cases” and “Controversies.” U.S. Const. art. III, § 2. Courts have, in interpreting this

limitation on judicial power, “developed a series of principles termed ‘justiciability

doctrines,’ among which are standing, ripeness, mootness, and the political question

doctrine.” Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1427 (D.C.

Cir. 1996) (citing Allen v. Wright, 468 U.S. 737, 750 (1984)). The “core component of

standing is an essential and unchanging part of the case-or-controversy requirement of

Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). In order to satisfy

the standing requirement, a plaintiff must establish at a minimum (1) that he has

“suffered an injury in fact—an invasion of a legally protected interest which is (a)

concrete and particularized; and (b) actual or imminent, not conjectural or

hypothetical”; (2) that “a causal connection” exists “between the injury and the

conduct complained of . . ., and [is] not the result of the independent action of some

third party not before the court”; and (3) that the injury will “likely” be redressed by a

favorable decision. Id. at 560-61 (alterations, internal quotation marks, and citations




                                             3
omitted). “[T]he defect of standing is a defect in subject matter jurisdiction.” Haase

v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987).

       In evaluating a motion to dismiss under Rule 12(b)(1) for lack of subject matter

jurisdiction, the court must “assume the truth of all material factual allegations in the

complaint and ‘construe the complaint liberally, granting plaintiff the benefit of all

inferences that can be derived from the facts alleged.’” Am. Nat'l Ins. Co. v. FDIC, 642
F.3d 1137, 1139 (D.C. Cir. 2011) (quoting Thomas v. Principi, 394 F.3d 970, 972 (D.C.

Cir. 2005)). Nevertheless, “‘the court need not accept factual inferences drawn by

plaintiffs if those inferences are not supported by facts alleged in the complaint, nor

must the Court accept plaintiff's legal conclusions.’” Disner v. United States, 888 F.

Supp. 2d 83, 87 (D.D.C. 2012) (quoting Speelman v. United States, 461 F. Supp. 2d 71,

73 (D.D.C. 2006)). And while courts construe pro se filings liberally, see Richardson

v. United States, 193 F.3d 545, 548 (D.C. Cir. 1999), the non-justiciability of the case

and the absence of jurisdiction cannot be overcome by liberal construction of the

complaint.

       III. ANALYSIS

       Defendant argues that this court lacks jurisdiction because (1) Plaintiff’s claim is

essentially a challenge to the supervised release portion of his sentence, which must be

brought in the sentencing court under 28 U.S.C. § 2255; and (2) Plaintiff, having

already been denied relief under § 2255, must obtain permission from the Eighth Circuit

Court of Appeals to file a successive petition in the sentencing court. (Def.’s Mem. at

5-6, ECF No. 13). Plaintiff does not dispute those arguments, but the court finds them


                                             4
inapposite. Plaintiff challenges SORNA, which, wholly separate from a sentencing

order, “‘establishes a comprehensive national system for the registration of [sex]

offenders,’ requiring all sex offenders to register their residence and place of

employment using state-based registries.” United States v. Johnson, 632 F.3d 912, 914-

15 (5th Cir. 2011) (quoting 42 U.S.C. §§ 16901) (brackets in original). SORNA,

“passed by Congress in 2006, ‘seeks . . . to make more uniform and effective’ the

‘patchwork of federal and 50 individual state [sex offender] registration systems.’”

United States v. Ross, 848 F.3d 1129, 1130 (D.C. Cir. 2017) (quoting Reynolds v.

United States, 565 U.S. 432, 132 S. Ct. 975, 978 (2012) (alterations in original).

       SORNA states in relevant part:

       (a) In general

         A sex offender shall register, and keep the registration current, in each
         jurisdiction where the offender resides, where the offender is an
         employee, and where the offender is a student. For initial registration
         purposes only, a sex offender shall also register in the jurisdiction in
         which convicted if such jurisdiction is different from the jurisdiction
         of residence.

       (b) Initial registration

         The sex offender shall initially register—

         (1) before completing a sentence of imprisonment with respect to the
         offense giving rise to the registration requirement; or

         (2) not later than 3 business days after being sentenced for that
         offense, if the sex offender is not sentenced to a term of imprisonment.

34 U.S.C. § 20913. Thereafter, the offender must maintain a current registration and

within three business days of a “change of name, residence, employment, or student

status,” he must “appear in person in at least 1 jurisdiction” where he is required to

                                             5
register “and inform that jurisdiction of all changes in the information required for that

offender in the sex offender registry.” Id. § 20913(c). “A separate provision of

SORNA create[s] a federal criminal offense for traveling interstate and failing to

register as a sex offender.” United States v. Johnson, 632 F.3d 912, 915 (5th Cir. 2011)

(quoting 18 U.S.C. 2250(a)); see Ross, 848 F.3d at 1130-31 (“SORNA imposes federal

criminal penalties [fine, imprisonment of not more than 10 years, or both] on a person

who is subject to the act’s registration requirements, who ‘travels in interstate or

foreign commerce,’ and who knowingly fails to update his registration when required

by the act to do so.”) (quoting 18 U.S.C. § 2250(a)).

       As indicated above, Plaintiff is not due to be released from prison before July

2023. He does not allege that he has registered in any jurisdiction under SORNA or

faced any consequences for failing to register. Even so, “having to register or to face

prosecution under state law for failing to do so” is not an injury that is “redressable in

federal court” and thus “does not satisfy an element of Article III standing.” Bacon v.

Neer, 631 F.3d 875, 880 (8th Cir. 2011) (citing Lujan, 504 U.S. at 560-61).

       Furthermore, mere speculation about a federal prosecution not only fails to

satisfy the injury element but is untenable here because Plaintiff’s incarceration

prevents him from traveling “in interstate or foreign commerce” unescorted. 18 U.S.C.

§ 2250(a)(B). Therefore, dismissal is warranted under Rule 12(b)(1), albeit for lack of

standing.




                                             6
      IV. CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss for want of jurisdiction

will be GRANTED, and Plaintiff’s motion to amend the complaint will be DENIED. A

corresponding order will issue separately.




Date: July 11, 2018
                                         Tanya S. Chutkan
                                         TANYA S. CHUTKAN
                                         United States District Judge




                                             7